DeCARLO, Judge
(dissenting)'.
It is my view there was sufficient evidence presented to sustain the jury’s finding of guilt.
The relevant facts indicating appellant shot Officer Westcott were: After Officer Green heard Officer Westcott shout “Halt”, he heard two or three shots and after a pause two or three more shots. The last shots were louder than the first. At that point Green ran to a small window and saw three men standing in the building. One of the men was appellant, who had an automatic pistol pointed in the direction of a broken window.
Later Officer Westcott was found lying right in front of some windows on his back. One of the windows was broken.
Inside the building three spent .25 caliber shells were found in a washrack at the broken window.
The attending physician extracted from Officer Westcott’s back a .25 caliber bullet.
Although no one actually saw the appellant fire the pistol in his hand, the jury could reasonably infer from the facts shown that Sweat shot Officer Westcott.
This conclusion is supported by Haggler v. State, 49 Ala.App. 259, 270 So.2d 690, where the court reasoned:
“. . . [Wjhere there is legal evidence from which the jury can by fair inference find the defendant guilty, this Court has no right to disturb the verdict. Whether there is such evidence is a question of law, its weight and probative value is for the jury.”
Further it is apparent that one of the three had to shoot the officer. No others were seen or found in the building and the only one of the three seen with a gun was the appellant.
Additionally, under these circumstances all could be guilty even though only one pulled the trigger.
“Conspiracy, or a common purpose to do an unlawful act, need not be shown by positive testimony. Nor need it be shown that there was pre-arrangement to do the specific wrong complained of. *146When two or more persons enter upon an unlawful enterprise with a common purpose to aid, assist, advise, encourage each other in whatever may grow out of the enterprise upon which they enter, each is responsible civilly and criminally for everything which may consequently and proximately result from such unlawful purpose, whether specifically contemplated or not, and whether actually perpetrated by all or less than all of the conspirators. And it is not necessary to this equal accountability that positive proof be made of the unlawful common purpose with which the enterprise was entered upon. It may be inferred from the conduct of the participants. ‘All those who assemble themselves together, with an intent to commit a wrongful act, the execution whereof makes probable, in the nature of things, a crime not specifically designed, but incidental to that which was the object of the confederacy, are responsible for such incidental crime Martin v. State, 89 Ala. 115, 8 So. 23.
The obvious common purpose of the three was the burglary of the Proctor Ford Building and inherent in this design was their desire to escape apprehension. When one of their members started shooting, the existence of the common intent to resist arrest by violence was apparent and reasonably inferable.
At that point the common purpose became the escape.
In my judgment this case should be affirmed and based on the foregoing, I respectfully dissent.